                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND

ARTUR ANDRADE, JULIA ANDRADE,       )
And NORMAN J. DUBOIS, JR.,          )
On behalf of themselves and all others so
                                    )
similarly situated,                 )
                                    )                 CA NO. 18-00385-WES-LDA
        Plaintiffs,                 )
vs.                                 )                 AMENDED
OCWEN LOAN SERVICING, LLC,          )                 CLASS ACTION COMPLAINT
SERVICING, LLC, HSBC BANK           )
USA, N.A. as trustee for OPTION ONE )                 JURY DEMAND
MORTGAGE LOAN TRUST                 )
2007-HL1, and DEUTSCHE BANK         )
SAVINGS FUND SOCIETY, FSB           )
as trustee for ARGENT SECURITIES,   )
INC. ASSET BACKED PASS-THROUGH )
CERTIFICATES 2006-M2                )
                                    )
        Defendants.                 )



                                        INTRODUCTION

1.     The Representative Plaintiffs Artur Andrade and Julia Andrade, and Norman J. Dubois, Jr.,

on behalf of themselves and all others so similarly situated, bring this class action as described in

the paragraphs set forth herein. The Representative Plaintiffs seek damages and declaratory

judgments that foreclosures and mortgagee’s foreclosure sales of the Plaintiffs’ properties by

Defendants are void due to Defendants breaches of contract and breaches of condition precedents

to the Statutory Power of Sale for failing to foreclose in a manner prescribed by “applicable law”

by foreclosing and conducting mortgagee’s sales in violation of R.I.G.L. § 19-14.11-1, and in

violation of a cease and desist order of the Rhode Island Department of Business Regulation

Division of Banking.




                                                 1
2.      The Representative Plaintiffs herein pray this Honorable Court find that the Defendants are

in Breach of Contract, declare that foreclosures and mortgagee sales of the Representative

Plaintiffs and class members mortgages and properties be declared void, enjoin the Defendants

from further wrongful conveyance of Plaintiffs and class members properties, that the Defendants

be Ordered to return the Representative Plaintiffs and class members to their status prior to the

wrongful foreclosures and sales, including but not limited to, the rescission of all wrongful

foreclosures and sales, and award the Plaintiffs and class members damages for the Defendants

misconduct.

                                  JURISDICTION AND VENUE

3.      The events giving rise to the claims stated herein occurred in the District of Rhode Island

and this venue is proper pursuant to 28 U.S.C. §§ 1391(b)(2) and 1391.

4.      Venue is proper in this Honorable Court in that this Court has authority to issue declaratory

and injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202 and Fed. R. Civ. P. Rule 57.

5.      Pursuant to Fed. R. Civ. P. Rule 23(a)(1), this complaint is a putative class action in which

the class is so numerous that joinder of all members is impracticable.

6.      Pursuant to Fed. R. Civ. P. Rule 23(b)(1), there are questions of law and fact common to

the class.

7.      Pursuant to Fed. R. Civ. P. Rule 23(a)(3), the claims or defenses of the Representative

Plaintiffs are typical of the claims or defenses of the class.

8.      Pursuant to Fed. R. Civ. P. Rule 23(a)(4), the Representative Plaintiffs will fairly and

adequately protect the interests of the class.

9.      Pursuant to Fed. R. Civ. P. Rule 23(b)(1)(A)&(B), prosecuting separate actions by or

against individual class members would create a risk of: (A) inconsistent or varying adjudications



                                                   2
with respect to individual class members that would establish incompatible standards of conduct

for the party opposing the class; and (B) adjudications with respect to individual class members

that, as a practical matter, would be dispositive of the interests of the other members not parties to

the individual adjudications and may substantially impair or impede their ability to protect their

interests.

10.     Pursuant to Fed. R. Civ. P. Rule 23(b)(2), the party opposing the class has acted or refused

to act on grounds that apply generally to the class, so that final injunctive relief or corresponding

declaratory relief is appropriate respecting the class as a whole.

11.     Pursuant to Fed. R. Civ. P. Rule 23(b)(3), the questions of law or fact common to class

members predominate over any questions affecting only individual members, and a class action is

superior to other available methods for fairly and efficiently adjudicating the controversy.

                                             PARTIES

12.     Representative Plaintiffs Artur Andrade and Julia Andrade, on behalf of themselves and

all those so similarly situated, are citizens of Rhode Island and are the former owners of 109-111

West Lawn Avenue, Pawtucket, RI 02860, which is the subject property as noted herein.

13.     Representative Plaintiff, Norman J. Dubois, Jr., on behalf of himself and all those so

similarly situated, is a citizen of Rhode Island and is the former owner of 31 Borden Street, East

Providence, RI 02915 which is one of the subject properties referenced herein.

14.     Defendant Ocwen Loan Servicing, LLC (Ocwen) is a mortgage loan servicer with

headquarters located at 1661 Worthington Road, Suite100, West Palm Beach, FL 33409.

15.     Defendant HSBC BANK USA, N.A. (HSBC) is a banking related services company,

headquartered at 1800 Tysons Blvd, Suite 50, Mc Lean, VA 22102. HSBC Bank USA, N.A. is the

trustee for the Option One Mortgage Loan Trust 2007-HL1.



                                                  3
16.     Defendant Deutsche Bank Savings Fund Society, FSB as trustee for Argent Securities, Inc.

Asset Backed Pass-Through Certificates 2006-M2 (Deutsche Bank), is located at 300 South Grand

Avenue, 41st Floor, Los Angeles, CA 90071.

17.     At all times herein mentioned, Defendants, Ocwen and HSBC both individually and

collectively, are and were agents and/or joint venturers of each other, and in doing the acts alleged

herein were acting within the course and scope of such agency.

18.     Defendants, Ocwen and HSBC had actual and/or constructive knowledge of the acts of the

other as described herein, and ratified, approved, joined in, acquiesced in, and/or authorized the

acts of the other, and/or retained the benefits of said acts

19.     At all times herein mentioned, Defendants, Ocwen and Deutsche Bank both individually

and collectively, are and were agents and/or joint venturers of each other, and in doing the acts

alleged herein were acting within the course and scope of such agency.

20.     Defendants, Ocwen and Deutsche Bank had actual and/or constructive knowledge of the

acts of the other as described herein, and ratified, approved, joined in, acquiesced in, and/or

authorized the acts of the other, and/or retained the benefits of said acts

         ALLEGATIONS OF THE ANDRADE REPRESENTATIVE PLAINTIFFS

21.     The Andrade Representative Plaintiffs repeat and re-allege every allegation above as if set

forth herein in full.

22.     The Andrade Representative Plaintiffs bring these claims on behalf of themselves and all

others so similarly situated.

23.     On December 5, 2006, the Andrade Representative Plaintiffs were granted the subject

property at 109-111 West Lawn Avenue, Pawtucket, RI 02860. The deed evidencing said




                                                   4
conveyance was recorded in the City of Pawtucket, Clerk’s Office, Land Evidence Records in

Book 2779 at Page 111 on December 11, 2006.

24.    On December 5, 2006, the Andrade Representative Plaintiffs executed a mortgage and note

both in the amount of Three Hundred Thirty Two Thousand Five Hundred and 00/100

($332,500.00) Dollars, to Option One Mortgage Corporation as Lender and Mortgage Electronic

Registration Systems, Inc. (MERS) as Mortgagee. Said mortgage was secured against the subject

property and recorded in the City of Pawtucket, Clerk’s Office, Land Evidence Records in Book

2779 at Page 113 on December 11, 2006. (“The Andrade Mortgage”).

25.    The Andrade Mortgage states at paragraph 21 as follows;

       ADDITIONAL COVENANTS. Borrower and Lender further covenant and
       agree as follows:

                21. Acceleration; Remedies. If any installment under the Note or notes
       secured hereby is not paid when due, or if Borrower should be in default under any
       provision of this Security instrument, or if Borrower is in default under any other
       mortgage or other instrument secured by the Property, all sums secured by this
       Security Instrument and accrued interest thereon shall at once become due and
       payable at the option of Lender without prior notice, accept as required by
       “applicable law”, and regardless of any prior forbearance. In such event, Lender, at
       its option, and subject to “applicable law”, may then thereafter invoke the
       STATUTORY POWER OF SALE and/or any other remedies or take any other
       actions permitted by “applicable law”. Lender will collect all expenses incurred in
       pursuing the remedies described in this Paragraph 21, including, but not limited to,
       reasonable attorney’s fees and costs of title evidence.
                If Lender invokes the STATUTORY POWER OF SALE, Lender shall
       mail a copy of a notice of sale to Borrower as provided in paragraph 14. Lender
       shall publish the notice of sale, and the Property shall be sold in the manner
       prescribed by “applicable law”. Lender or its designee may purchase the Property
       at any sale. The proceeds of the sale shall be applied in the following order: (a) to
       all expenses of the sale, including, but not limited to, reasonable attorney’s fees; (b)
       to all sums secured by this Security Instrument; and (c) any excess to the person or
       persons legally entitled to it.

       (Underlined Emphasis Added).




                                                  5
26.     On November 18, 2009, Sand Canyon Corporation (formerly known as Option One

Mortgage Corporation) purportedly assigned the Andrade Mortgage to HSBC Bank USA, N.A. as

trustee for Option One Mortgage Loan Trust 2007-HL1. Said assignment was recorded in the City

of Pawtucket Clerk’s Office Land Evidence Records in Book 3204 at Page 51 on November 20,

2009.

27.     Subsequently, Ocwen became the servicer of the Andrade Mortgage.

28.     On July 1, 2015, R.I.G.L. § 19-14.11-1 became effective. Said statute requires that all third-

party residential mortgage servicers be licensed by the Rhode Island Department of Business

Regulation Division of Banking. R.I.G.L. § 19-14.11-1 states;

        § 19-14.11-1 License required. [Effective July 1, 2015.]. – (a) No person shall act
        as a third-party loan servicer, directly or indirectly, for a loan to a Rhode Island
        borrower without first obtaining a license under this chapter from the director or
        the director's designee.

        (b) No license shall be required of:

        (1) A depository institution, or an affiliate or subsidiary of a depository institution,
        that is controlled by, or under common control with, the depository institution and
        subject to the regulatory authority of the primary regulator of the depository
        institution.

        (2) A lender licensed under chapter 14 of title 19 that retains the servicing rights on
        a loan originally closed in the lender's name and subsequently sold, in whole or in
        part, to a third-party, provided that the provisions of §§ 19-14.11-2 (segregated
        accounts) and 19-14.11-4 (prohibited acts and practices) of this chapter shall apply
        to such lender.

        (3) A debt-management company licensed in this state when engaged in activities
        permitted pursuant to its debt-management license.

        (4) An attorney licensed in this state when collecting a debt on behalf of a client.

        (5) Bona-fide nonprofit, organizations, exempt from taxation under section 501(c)
        of the Internal Revenue Code, that are approved by the Department of Housing and
        Urban Development as housing counseling agencies; that have a physical location
        in Rhode Island; and that lend state or federal funds.



                                                   6
29.       Further, R.I.G.L. § 19-14-26 sets criminal penalty for violations of R.I.G.L. Title 19, and

states;

          § 19-14-26. Penalty for violations.

          Any person and the several members, officers, directors, agents, and employees of
          any person who violate or participate in the violation of any of the applicable
          provisions of this title, or any regulation promulgated under this title, is guilty of a
          misdemeanor and upon conviction shall be punished by a fine of not more than one
          thousand dollars ($1,000) or by imprisonment not exceeding one year, or both. Each
          violation constitutes a separate offense. Complaints under the provisions of this
          chapter may be made by the director, or the director's designee, and shall not be
          required to give surety for costs. The attorney general shall prosecute all complaints
          under this chapter.

30.       On or about April 7, 2017, Ocwen, acting as third-party servicer on behalf of HSBC, caused

to be sent to the Representative Plaintiffs a Notice of Mortgagee Foreclosure Sale. Said Notice of

Mortgagee Foreclosure Sale stated a sale date of June 1, 2017. Ocwen also caused to published

said notice.

31.       The Andrade Representative Plaintiffs allege that from July 1, 2015 through September 28,

2017, including on April 7, 2017 and June 1, 2017, Ocwen was not a licensed third-party servicer

in the State of Rhode Island pursuant to R.I.G.L. § 19-14.11-1.

32.       On April 20, 2017, The Rhode Island Department of Business Regulation, Division of

Banking issued an Emergency Order pursuant to R.I.G.L. 42-35-14(c) directing Ocwen to

immediately cease and desist from all unlicensed activity in the State of Rhode Island, including

without limitation, acting as a third-party loan servicer. (See: Exhibit 1; Consent Order Id. at

¶23(c)).

33.       The Andrade Representative Plaintiffs allege, that on June 1, 2017, Ocwen, acting as third-

party mortgage servicer for HSBC foreclosed the Andrade Mortgage and sold the subject property

at mortgagee’s foreclosure sale. Such action is in violation of R.I.G.L. § 19-14.11-1, in violation



                                                     7
of and in blatant disregard for the Emergency Order, subject to prosecution by the R.I. Attorney

General pursuant to R.I.G.L. § 19-14-26, and is void, invalid, and without force and effect, for

Defendants failure to comply with conditions precedent prior to exercising the Statutory Power of

Sale.

34.     The Andrade Representative Plaintiffs allege, that on July 12, 2017, Ocwen, while still

under the command of the aforenoted Emergency Order1, and without Rhode Island licensure as a

third-party servicer, caused a foreclosure deed (Exhibit 2) to be recorded in the City of Pawtucket

Clerk’s Office Land Evidence Records in Book 4111 at Page 192. Such action is in violation of

R.I.G.L. § 19-14.11-1, subject to prosecution by the R.I. Attorney General pursuant to R.I.G.L. §

19-14-26, and in breach of the ““applicable law”” provisions to the Statutory Power of Sale in the

mortgage contract and is void, invalid, and without force and effect, for Defendants failure to

comply with conditions precedent prior to exercising the Statutory Power of Sale.

35.     The Andrade Representative Plaintiffs allege, that the foreclosure and sale are in breach of

paragraph 21 of the Andrade Mortgage, which requires that, “…subject to “applicable law”,

[Lender] may then thereafter invoke the STATUTORY POWER OF SALE and/or any other

remedies or take any other actions permitted by “applicable law”…” (Emphasis Added). As such,

all foreclosure actions (including notice, foreclosure, and sale) taken by the Lender, and/or their

officers, directors, agents, and employees, are subject to ““applicable law”” and the property

secured by the Andrade Mortgage can only be sold in a manner prescribed by and subject to

““applicable law””.        As all actions of Ocwen in foreclosing and conducting mortgagee’s

foreclosure sale are in violation of R.I.G.L. § 19-14.11-1 and the Emergency Order, and subject to



1
 Ocwen entered into a Consent Order with the R.I. Department of Business Regulation Division of Banking on
September 29, 2017, granting them License to act as a third-party servicer pursuant to R.I.G.L. § 19-14.11-1. (See:
Exhibit 1).

                                                        8
prosecution by the R.I. Attorney General pursuant to R.I.G.L. § 19-14-26, Ocwen and HSBC failed

their obligation to the Representative Plaintiffs to ensure that those actions were conducted in a

manner subject to and prescribed by ““applicable law””, thus breaching the Andrade Mortgage

and for failing to first comply with the terms of the mortgage prior to exercising the power of sale.

36.     As such, the notice, publication, foreclosure and sale are in breach of the terms of paragraph

21 of the Andrade Mortgage contract due to Defendants failure to foreclose and sell in the manner

prescribed by and subject to ““applicable law””. Therefore, the foreclosure and sale are void,

invalid, and without force or effect, for Defendants failure to comply with conditions precedent

prior to exercising the Statutory Power of Sale. (See: Martins v. Federal Housing Finance Agency,

et al., C.A. No. 15-235-M-LDA, United States District Court, D. RI (Oct. 2016)). (See Also: In re

Demers, 511 B.R. 233, 238, 239 (Bankr. D.R.I. 2014)).

           ALLEGATIONS OF THE DUBOIS REPRESENTATIVE PLAINTIFF

37.     The Dubois Representative Plaintiff repeats and re-alleges every allegation above as if set

forth herein in full.

38.     The Dubois Representative Plaintiff brings these claims on behalf of himself and all others

so similarly situated.

39.     On August 16, 2002, the Dubois Representative Plaintiff was granted the subject property.

The deed evidencing said conveyance was recorded in the City of East Providence, Clerk’s Office,

Land Evidence Records in Book 1803 at Page 146 on August 19, 2002.

40.     On June 30, 2006, the Dubois Representative Plaintiff executed a mortgage and note both

in the amount of Two Hundred Sixty-Five Thousand Five Hundred and 00/100 ($265,500.00)

Dollars, to Argent Mortgage Company, LLC. (“Dubois Mortgage/Note”). Said mortgage was




                                                  9
secured against the subject property and recorded in the City of East Providence Land Evidence

Records in Book 2691 at Page 194 on July 7, 2006. (“The Dubois Mortgage”).

41.    The Dubois Mortgage states at paragraph 22, in pertinent part as follows;

       22. Acceleration; Remedies. Lender shall give notice to Borrower prior to
       acceleration following Borrower’s breach of any covenant or agreement in this
       Security Instrument. . . The notice shall specify: (a) the default; (b) the action
       required to cure the default; (c) a date, not less than 30 days from the date the notice
       is given to Borrower, by which the default must be cured; and (d) that failure to
       cure the default on or before the date specified in the notice may result in
       acceleration of the sums secured by this Security Instrument and sale of the
       Property. The notice shall further inform Borrower of the right to reinstate after
       acceleration and the right to bring a court action to assert the non-existence of a
       default or any other defense of Borrower to acceleration and sale. If the default is
       not cured on or before the date specified in the notice, Lender at its option may
       require immediate payment in full of all sums secured by this Security Instrument
       without further demand and may invoke the STATUTORY POWER OF SALE and
       any other remedies permitted by “applicable law”. Lender shall be entitled to
       collect all expenses incurred in pursuing the remedies provided in this Section 22,
       including, but not limited to, reasonable attorneys’ fees and costs of title evidence.

       If Lender invokes the STATUTORY POWER OF SALE, Lender shall mail a copy
       of a notice of sale to Borrower as provided in Section 15. Lender shall publish the
       notice of sale, and the Property shall be sold in the manner prescribed by
       “applicable law”. Lender or its designee may purchase the Property at any sale.
       The proceeds of the sale shall be applied in the following order: (a) to all expenses
       of the sale, including, but not limited to, reasonable attorneys’ fees; (b) to all sums
       secured by this Security Instrument; and (c) any excess to the person or persons
       legally entitles to it.

       (Underlined Emphasis added).

42.    On January 20, 2009, Argent Mortgage Company, LLC purportedly assigned the Dubois

Mortgage to Deutsche Bank. Said assignment was recorded in the City of East Providence Land

Evidence Records in Book 3040 at Page 30 on February 25, 2009.

43.    Subsequently, Ocwen became the servicer of the Dubois Mortgage.




                                                 10
44.       On July 1, 2015, R.I.G.L. § 19-14.11-1 became effective. Said statute requires that all third-

party residential mortgage servicers be licensed by the Rhode Island Department of Business

Regulation Division of Banking. R.I.G.L. § 19-14.11-1 states;

          § 19-14.11-1 License required. [Effective July 1, 2015.]. – (a) No person shall act
          as a third-party loan servicer, directly or indirectly, for a loan to a Rhode Island
          borrower without first obtaining a license under this chapter from the director or
          the director's designee.

          (b) No license shall be required of:

          (1) A depository institution, or an affiliate or subsidiary of a depository institution,
          that is controlled by, or under common control with, the depository institution and
          subject to the regulatory authority of the primary regulator of the depository
          institution.

          (2) A lender licensed under chapter 14 of title 19 that retains the servicing rights on
          a loan originally closed in the lender's name and subsequently sold, in whole or in
          part, to a third-party, provided that the provisions of §§ 19-14.11-2 (segregated
          accounts) and 19-14.11-4 (prohibited acts and practices) of this chapter shall apply
          to such lender.

          (3) A debt-management company licensed in this state when engaged in activities
          permitted pursuant to its debt-management license.

          (4) An attorney licensed in this state when collecting a debt on behalf of a client.

          (5) Bona-fide nonprofit, organizations, exempt from taxation under section 501(c)
          of the Internal Revenue Code, that are approved by the Department of Housing and
          Urban Development as housing counseling agencies; that have a physical location
          in Rhode Island; and that lend state or federal funds.

45.       Further, R.I.G.L. § 19-14-26 sets criminal penalty for violations of R.I.G.L. Title 19, and

states;

          § 19-14-26. Penalty for violations.

          Any person and the several members, officers, directors, agents, and employees of
          any person who violate or participate in the violation of any of the applicable
          provisions of this title, or any regulation promulgated under this title, is guilty of a
          misdemeanor and upon conviction shall be punished by a fine of not more than one
          thousand dollars ($1,000) or by imprisonment not exceeding one year, or both. Each
          violation constitutes a separate offense. Complaints under the provisions of this


                                                    11
       chapter may be made by the director, or the director's designee, and shall not be
       required to give surety for costs. The attorney general shall prosecute all complaints
       under this chapter.

46.    The Dubois Representative Plaintiff alleges, that from July 1, 2015 through September 28,

2017, including on August 4, 2017 and September 26, 2017, Ocwen was not a licensed third-party

servicer in the State of Rhode Island pursuant to R.I.G.L. § 19-14.11-1.

47.    On April 20, 2017, The Rhode Island Department of Business Regulation, Division of

Banking issued an Emergency Order pursuant to R.I.G.L. 42-35-14(c) directing Ocwen to

immediately cease and desist from all unlicensed activity in the State of Rhode Island, including

without limitation, acting as a third-party loan servicer. (See: Exhibit 1; Consent Order Id. at

¶23(c)).

48.    The Dubois Representative Plaintiff alleges, that on or about August 4, 2017, Ocwen,

acting as third-party servicer on behalf of Deutsche Bank, caused to be sent to the Dubois

Representative Plaintiff a Notice of Mortgagee Foreclosure Sale. Said Notice of Mortgagee

Foreclosure Sale stated a sale date of September 26, 2017. Ocwen also caused to published said

notice. Such actions are in violation of R.I.G.L. § 19-14.11-1, in violation of and in blatant

disregard for the Emergency Order, subject to prosecution by the R.I. Attorney General pursuant

to R.I.G.L. § 19-14-26, and are void, invalid, and without force and effect, for Defendants failure

to comply Applicable Law as a condition precedent prior to exercising the Statutory Power of Sale.

49.    On September 26, 2017, Ocwen, acting as third-party mortgage servicer for Deutsche Bank

foreclosed the Dubois Mortgage and sold the subject property at mortgagee’s foreclosure sale.

Such action is in violation of R.I.G.L. § 19-14.11-1, in violation of and in blatant disregard for the

Emergency Order, subject to prosecution by the R.I. Attorney General pursuant to R.I.G.L. § 19-




                                                 12
14-26, and is void, invalid, and without force and effect, for Defendants failure to comply

Applicable Law as a conditions precedent prior to exercising the Statutory Power of Sale.

50.    Subsequently, Ocwen caused a foreclosure deed to be recorded in the City of East

Providence Clerk’s Office Land Evidence Records. Such action is in violation of R.I.G.L. § 19-

14.11-1, subject to prosecution by the R.I. Attorney General pursuant to R.I.G.L. § 19-14-26, and

is void, invalid, and without force and effect, for Defendants failure to comply applicable law as a

condition precedent prior to exercising the Statutory Power of Sale.

51.    The Dubois Representative Plaintiff alleges, that the foreclosure and sale are in breach of

paragraph 22 of the Dubois Mortgage which requires that “…[the Lender] may invoke the

STATUTORY POWER OF SALE and any other remedies [as] permitted by “applicable law”…”

(Emphasis Added). As such, all foreclosure actions (including notice, foreclosure, and sale) taken

by the Lender, and/or their officers, directors, agents, and employees, are subject to ““applicable

law”” and the property secured by the Dubois Mortgage can only be sold in a manner prescribed

by and subject to ““applicable law””. As all actions of Ocwen in foreclosing and conducting

mortgagee’s foreclosure sale are in violation of R.I.G.L. § 19-14.11-1 and the Emergency Order,

and subject to prosecution by the R.I. Attorney General pursuant to R.I.G.L. § 19-14-26, Ocwen

and Deutsche Bank failed their obligation to the Representative Plaintiff to ensure that those

actions were conducted in a manner subject to and prescribed by ““applicable law””. As all

actions of Ocwen in foreclosing and conducting mortgagee’s foreclosure sale are in violation of

R.I.G.L. § 19-14.11-1 and the Emergency Order, Ocwen and Deutsche Bank failed their obligation

to the Representative Plaintiff to ensure that those actions were conducted in a manner prescribed

by “applicable law” thus breaching the Dubois Mortgage and for failing to first comply with the

terms of the mortgage prior to exercising the power of sale.



                                                13
52.     As such, the notice, publication, foreclosure and sale are in breach of the terms of paragraph

22 of the Dubois Mortgage contract due to Defendants failure to foreclose and sell in the manner

prescribed by ““applicable law”. Therefore, the foreclosure and sale are void, invalid, and without

force or effect, for Defendants failure to comply applicable law as a conditions precedent prior to

exercising the Statutory Power of Sale. (See: Martins v. Federal Housing Finance Agency, et al.,

C.A. No. 15-235-M-LDA, United States District Court, D. RI (Oct. 2016)). (See Also: In re

Demers, 511 B.R. 233, 238, 239 (Bankr. D.R.I. 2014)).

                                    CLASS ALLEGATIONS

53.     The Representative Plaintiffs repeat and re-allege every allegation above as if set forth

herein in full.

54.     Plaintiffs bring this action as a Class Action pursuant to Fed. R. Civ. P. Rule 23.

55.     The Representative Plaintiffs sue on behalf of themselves and all homeowners or former

homeowners wherein Defendants breached the terms of the Representative Plaintiffs and Class

Members mortgages by failing to foreclose and sell in the manner prescribed by "“applicable law”"

when conducting foreclosures and mortgagee's sales between July 1, 2015 through September 29,

2017, in violation of R.I.G.L. § 19-14.11-1 and in violation of the Emergency Order issued by the

Rhode Island Department of Business Regulation Division of Banking, ordering that Ocwen

immediately cease and desist all unlicensed activity as a third-party loan servicer.

56.     The gravity of harm to the Representative Plaintiffs and members of the class resulting

from the Defendants wrongdoing outweighs any conceivable reasons, justifications and/or motives

of said Defendants for engaging in such unfair acts and practices.

57.     Defendants conduct was unfair, oppressive, and contrary to public policy and the generally

recognized standards applicable to the consumer lending business.



                                                 14
58.    The Representative Plaintiffs and members of the class suffered quantifiable damages such

as loss of equity in their homes, money spent on funding bankruptcy, legal defense of foreclosure

and eviction, and moving and relocation expenses.

59.    The Representative Plaintiffs and members of the class have suffered general damages such

as loss of property interest, negative impact to credit ratings, loss of their homes, lost opportunities

to rectify their situations through loss mitigation and mediation of their mortgage delinquencies,

and extreme mental and emotional distress.

60.    The Representative Plaintiffs and members of the class seek actual, exemplary, punitive,

and monetary damages.

61.    The Representative Plaintiffs claim on behalf of themselves and all others so similarly

situated that the Defendants breaches of mortgage contracts by violating R.I.G.L. § 19-14.11-1,

violating the Emergency Order issued by the Rhode Island Department of Business Regulation

Division of Banking ordering that Ocwen immediately cease and desist all unlicensed activity as

a third-party loan servicer, and failure to comply with applicable law as a condition precedent prior

to exercising the Statutory Power of Sale, are the direct causes of the harms alleged herein.

62.    Representative Plaintiffs, on behalf of themselves and all others so similarly situated, claim

that all foreclosures that occurred as a result of any foreclosure notices sent or published during

the time in which Ocwen was not licensed as a third-party servicer are null and void for failure to

comply with the condition precedent to Statutory Power of Sale outlined in the mortgages that the

Defendants foreclose in the manner subject to and as prescribed by ““applicable law””.

63.    Excluded from the class are governmental entities, the Defendants, their affiliates and

subsidiaries, the Defendants current employees and current or former officers, directors, agents,

representatives, their family members, the members of this Court and its staff.



                                                  15
64.    The Representative Plaintiffs do not know the exact size or identities of the members of

the class, since such information is in the exclusive control of Defendants. The Representative

Plaintiffs believe that the class encompasses hundreds of individuals whose identities can be

readily ascertained from Defendants books and records. Therefore, the class is so numerous that

joinder of all members is impracticable. (i.e. Numerosity).

65.    The Representative Plaintiffs and all members of the class have been subject to and affected

by the same conduct.

66.    The questions of law and fact are common to the class and predominate over any questions

affecting only individual members of the class. (i.e. Commonality).

67.    The claims of the Representative Plaintiffs are typical of the claims of the class and do not

conflict with the interests of any other members of the class in that the Representative Plaintiffs

and the other members of the class were subject to the same conduct. (i.e. Typicality).

68.    The Representative Plaintiffs will fairly and adequately represent the interests of the class

as a whole. The Representative Plaintiffs are committed to the vigorous prosecution of the class

claims and have retained attorneys who are qualified to pursue this litigation and have experience

in class actions – in particular, wrongful foreclosure actions. (i.e. Adequacy).

69.    A Class Action is superior to other methods for the fast and efficient adjudication of this

controversy. A class action regarding the issues in this case does not create any problems of

manageability.

70.    The Defendants have acted or refused to act on grounds generally applicable to the class,

thereby making appropriate final injunctive relief or corresponding declaratory relief with respect

to the class as a whole.




                                                 16
71.     The questions of law or fact common to the members of the class predominate over any

questions affecting only individual members, and that a class action is superior to other available

methods for the fair and efficient adjudication of the controversy.

72.     It is not in the best interest of members of the class to individually control the prosecution

or defense of separate actions.

73.     The specific extent and nature of any litigation concerning the controversy already

commenced by or against members of the class is minimal.

74.     It is desirable to concentrate the litigation of the claims in this particular forum.

75.     There are little to no difficulties likely to be encountered in the management of a

classification.

                               COUNT I
      BREACH OF CONTRACT AND FAILURE TO COMPLY WITH CONDITIONS
       PRECEDENT PRIOR TO EXERCISE THE STATUTORY POWER OF SALE

76.     The Representative Plaintiffs repeat and re-allege every allegation above as if set forth

herein in full.

77.     The Representative Plaintiffs bring these claims on behalf of themselves and all others so

similarly situated.

78.     In Rhode Island, the right to exercise the power of sale in a mortgage is derived from the

mortgage contract itself.

79.     In Rhode Island, a contract containing a requirement that any foreclosure and sale be

conducted in a manner subject to and/or as prescribed by ““applicable law”” is construed as a

condition precedent, which requires strict compliance.

80.     The Andrade Mortgage provides that any notice, foreclosure, and sale be conducted in a

manner subject to and as prescribed by ““applicable law”” at paragraph 21. The Dubois Mortgage


                                                  17
contains a substantively similar provision in paragraph 22 of the mortgage. The Representative

Plaintiffs allege that all standard mortgage contracts contain this ““applicable law”” obligation of

their lenders.

81.     In Rhode Island, a mortgagee agreeing to provide notice, foreclose and sell in a manner

subject to and/or as prescribed or permitted by “applicable law”, must do so as agreed.

82.     In Rhode Island, the power to sell by foreclosure sale is derived from the mortgage and

statute, and strict compliance with the requirements of paragraph 21 or paragraph 22 of the

mortgages are obligations of the mortgagees. Failing to provide notice, foreclose and sell in a

manner subject to and/or as prescribed or permitted by “applicable law” pursuant to the mortgage

is a breach of contract and renders a foreclosure sale void.

83.     As noted above, the Andrade Mortgage states at Paragraph 21 as follows;

        ADDITIONAL COVENANTS. Borrower and Lender further covenant and
        agree as follows:

                 21. Acceleration; Remedies. If any installment under the Note or notes
        secured hereby is not paid when due, or if Borrower should be in default under any
        provision of this Security instrument, or if Borrower is in default under any other
        mortgage or other instrument secured by the Property, all sums secured by this
        Security Instrument and accrued interest thereon shall at once become due and
        payable at the option of Lender without prior notice, accept as required by
        “applicable law”, and regardless of any prior forbearance. In such event, Lender, at
        its option, and subject to “applicable law”, may then thereafter invoke the
        STATUTORY POWER OF SALE and/or any other remedies or take any other
        actions permitted by “applicable law”. Lender will collect all expenses incurred in
        pursuing the remedies described in this Paragraph 21, including, but not limited to,
        reasonable attorney’s fees and costs of title evidence.
                 If Lender invokes the STATUTORY POWER OF SALE, Lender shall
        mail a copy of a notice of sale to Borrower as provided in paragraph 14. Lender
        shall publish the notice of sale, and the Property shall be sold in the manner
        prescribed by “applicable law”. Lender or its designee may purchase the Property
        at any sale. The proceeds of the sale shall be applied in the following order: (a) to
        all expenses of the sale, including, but not limited to, reasonable attorney’s fees; (b)
        to all sums secured by this Security Instrument; and (c) any excess to the person or
        persons legally entitled to it.



                                                  18
       (Underlined Emphasis Added).

84.    The Dubois Mortgage states at paragraph 22, in pertinent part as follows;

       22. Acceleration; Remedies. Lender shall give notice to Borrower prior to
       acceleration following Borrower’s breach of any covenant or agreement in this
       Security Instrument. . . The notice shall specify: (a) the default; (b) the action
       required to cure the default; (c) a date, not less than 30 days from the date the notice
       is given to Borrower, by which the default must be cured; and (d) that failure to
       cure the default on or before the date specified in the notice may result in
       acceleration of the sums secured by this Security Instrument and sale of the
       Property. The notice shall further inform Borrower of the right to reinstate after
       acceleration and the right to bring a court action to assert the non-existence of a
       default or any other defense of Borrower to acceleration and sale. If the default is
       not cured on or before the date specified in the notice, Lender at its option may
       require immediate payment in full of all sums secured by this Security Instrument
       without further demand and may invoke the STATUTORY POWER OF SALE and
       any other remedies permitted by “applicable law”. Lender shall be entitled to
       collect all expenses incurred in pursuing the remedies provided in this Section 22,
       including, but not limited to, reasonable attorneys’ fees and costs of title evidence.

       If Lender invokes the STATUTORY POWER OF SALE, Lender shall mail a copy
       of a notice of sale to Borrower as provided in Section 15. Lender shall publish the
       notice of sale, and the Property shall be sold in the manner prescribed by
       “applicable law”. Lender or its designee may purchase the Property at any sale.
       The proceeds of the sale shall be applied in the following order: (a) to all expenses
       of the sale, including, but not limited to, reasonable attorneys’ fees; (b) to all sums
       secured by this Security Instrument; and (c) any excess to the person or persons
       legally entitles to it.

       (Underlined Emphasis added).

85.    On July 1, 2015, R.I.G.L. § 19-14.11-1 became effective. Said statute requires that all third-

party residential mortgage servicers be licensed by the Rhode Island Department of Business

Regulation Division of Banking. R.I.G.L. § 19-14.11-1 states;

       § 19-14.11-1 License required. [Effective July 1, 2015.]. – (a) No person shall act
       as a third-party loan servicer, directly or indirectly, for a loan to a Rhode Island
       borrower without first obtaining a license under this chapter from the director or
       the director's designee.

       (b) No license shall be required of:




                                                 19
          (1) A depository institution, or an affiliate or subsidiary of a depository institution,
          that is controlled by, or under common control with, the depository institution and
          subject to the regulatory authority of the primary regulator of the depository
          institution.

          (2) A lender licensed under chapter 14 of title 19 that retains the servicing rights on
          a loan originally closed in the lender's name and subsequently sold, in whole or in
          part, to a third-party, provided that the provisions of §§ 19-14.11-2 (segregated
          accounts) and 19-14.11-4 (prohibited acts and practices) of this chapter shall apply
          to such lender.

          (3) A debt-management company licensed in this state when engaged in activities
          permitted pursuant to its debt-management license.

          (4) An attorney licensed in this state when collecting a debt on behalf of a client.

          (5) Bona-fide nonprofit, organizations, exempt from taxation under section 501(c)
          of the Internal Revenue Code, that are approved by the Department of Housing and
          Urban Development as housing counseling agencies; that have a physical location
          in Rhode Island; and that lend state or federal funds.


86.       Further, R.I.G.L. § 19-14-26 sets criminal penalty for violations of R.I.G.L. Title 19, and

states;

          § 19-14-26. Penalty for violations.

          Any person and the several members, officers, directors, agents, and employees of
          any person who violate or participate in the violation of any of the applicable
          provisions of this title, or any regulation promulgated under this title, is guilty of a
          misdemeanor and upon conviction shall be punished by a fine of not more than one
          thousand dollars ($1,000) or by imprisonment not exceeding one year, or both. Each
          violation constitutes a separate offense. Complaints under the provisions of this
          chapter may be made by the director, or the director's designee, and shall not be
          required to give surety for costs. The attorney general shall prosecute all complaints
          under this chapter.


87.       The Representative Andrade Plaintiffs allege that on April 7, 2017, including April 7, 2017

and June 1, 2017, Ocwen was not a licensed third-party servicer in the State of Rhode Island

pursuant to R.I.G.L. § 19-14.11-1.




                                                    20
88.     On or about April 7, 2017, Ocwen, acting as third-party servicer on behalf of HSBC, caused

to be sent to the Andrade Plaintiffs a Notice of Mortgagee Foreclosure Sale. Said Notice of

Mortgagee Foreclosure Sale stated a sale date of June 1, 2017.

89.     The Representative Andrade Plaintiffs allege, on April 20, 2017, The Rhode Island

Department of Business Regulation, Division of Banking issued an Emergency Order pursuant to

R.I.G.L. 42-35-14(c) directing Ocwen to immediately cease and desist from all unlicensed activity

in the State of Rhode Island, including without limitation, acting as a third-party loan servicer.

(See: Exhibit 1; Consent Order Id. at ¶23(c)).

90.     The Andrade Representative Plaintiffs allege, that on June 1, 2017, Ocwen, acting as third-

party mortgage servicer for HSBC foreclosed the Andrade Mortgage and sold the subject property

at mortgagee’s foreclosure sale. Such action is in violation of R.I.G.L. § 19-14.11-1, in violation

of and in blatant disregard for the Emergency Order, subject to prosecution by the R.I. Attorney

General pursuant to R.I.G.L. § 19-14-26, and is void, invalid, and without force and effect, for

Defendants failure to comply with applicable law as a conditions precedent prior to exercising the

Statutory Power of Sale.

91.     The Andrade Representative Plaintiffs allege, that on July 12, 2017, Ocwen, while still

under the command of the aforenoted Emergency Order2, and without Rhode Island licensure as a

third-party servicer, caused a foreclosure deed (Exhibit 2) to be recorded in the City of Pawtucket

Clerk’s Office Land Evidence Records in Book 4111 at Page 192. Such action is in violation of

R.I.G.L. § 19-14.11-1, subject to prosecution by the R.I. Attorney General pursuant to R.I.G.L. §

19-14-26, and in breach of the ““applicable law”” provisions to the Statutory Power of Sale in the



2
 Ocwen entered into a Consent Order with the R.I. Department of Business Regulation Division of Banking on
September 29, 2017, granting them License to act as a third-party servicer pursuant to R.I.G.L. § 19-14.11-1. (See:
Exhibit 1).

                                                       21
mortgage contract and is void, invalid, and without force and effect, for Defendants failure to

comply with conditions precedent prior to exercising the Statutory Power of Sale.

92.    The Andrade Representative Plaintiffs allege, that the foreclosure and sale are in breach of

paragraph 21 of the Andrade Mortgage, which requires that, “…subject to “applicable law”,

[Lender] may then thereafter invoke the STATUTORY POWER OF SALE and/or any other

remedies or take any other actions permitted by “applicable law”…” (Emphasis Added). As such,

all foreclosure actions (including notice, foreclosure, and sale) taken by the Lender, and/or their

officers, directors, agents, and employees, are subject to ““applicable law”” and the property

secured by the Andrade Mortgage can only be sold in a manner prescribed by and subject to

““applicable law””.    As all actions of Ocwen in foreclosing and conducting mortgagee’s

foreclosure sale are in violation of R.I.G.L. § 19-14.11-1 and the Emergency Order, and subject to

prosecution by the R.I. Attorney General pursuant to R.I.G.L. § 19-14-26, Ocwen and HSBC failed

their obligation to the Representative Plaintiffs to ensure that those actions were conducted in a

manner subject to and prescribed by ““applicable law””, thus breaching the Andrade Mortgage

and for failing to first comply with the terms of the mortgage prior to exercising the power of sale.

93.    As such, the notice, publication, foreclosure and sale are in breach of the terms of paragraph

21 of the Andrade Mortgage contract due to Defendants failure to foreclose and sell in the manner

prescribed by and subject to ““applicable law””. Therefore, the foreclosure and sale are void,

invalid, and without force or effect, for Defendants failure to comply with conditions precedent

prior to exercising the Statutory Power of Sale. (See: Martins v. Federal Housing Finance Agency,

et al., C.A. No. 15-235-M-LDA, United States District Court, D. RI (Oct. 2016)). (See Also: In re

Demers, 511 B.R. 233, 238, 239 (Bankr. D.R.I. 2014)).




                                                 22
94.     The Dubois Representative Plaintiff alleges, that from July 1, 2015 through September 28,

2017, including August 4, 2107 and September 26, 2017, Ocwen was not a licensed third-party

servicer in the State of Rhode Island pursuant to R.I.G.L. § 19-14.11-1.

95.     The Dubois Representative Plaintiff alleges, on April 20, 2017, The Rhode Island

Department of Business Regulation, Division of Banking issued an Emergency Order pursuant to

R.I.G.L. 42-35-14(c) directing Ocwen to immediately cease and desist from all unlicensed activity

in the State of Rhode Island, including without limitation, acting as a third-party loan servicer.

(See: Exhibit 1; Consent Order Id. at ¶23(c)).

96.     The Dubois Representative Plaintiff alleges, that on or about August 4, 2017, Ocwen,

acting as third-party servicer on behalf of Deutsche Bank, caused to be sent to the Dubois

Representative Plaintiff a Notice of Mortgagee Foreclosure Sale. Said Notice of Mortgagee

Foreclosure Sale stated a sale date of September 26, 2017. Ocwen also caused to published said

notice. Such actions are in violation of R.I.G.L. § 19-14.11-1, in violation of and in blatant

disregard for the Emergency Order, subject to prosecution by the R.I. Attorney General pursuant

to R.I.G.L. § 19-14-26, and are void, invalid, and without force and effect, for Defendants failure

to comply with applicable law as a condition precedent prior to exercising the Statutory Power of

Sale.

97.     On September 26, 2017, Ocwen, acting as third-party mortgage servicer for Deutsche Bank

foreclosed the Dubois Mortgage and sold the subject property at mortgagee’s foreclosure sale.

Such action is in violation of R.I.G.L. § 19-14.11-1, in violation of and in blatant disregard for the

Emergency Order, subject to prosecution by the R.I. Attorney General pursuant to R.I.G.L. § 19-

14-26, and is void, invalid, and without force and effect, for Defendants failure to comply with

applicable law as a condition precedent prior to exercising the Statutory Power of Sale.



                                                 23
98.     Subsequently, Ocwen caused a foreclosure deed to be recorded in the City of East

Providence Clerk’s Office Land Evidence Records. Such action is in violation of R.I.G.L. § 19-

14.11-1, subject to prosecution by the R.I. Attorney General pursuant to R.I.G.L. § 19-14-26, and

is void, invalid, and without force and effect, for Defendants failure to comply with applicable law

as a conditions precedent prior to exercising the Statutory Power of Sale.

99.     The Dubois Representative Plaintiff alleges, that the foreclosure and sale are in breach of

paragraph 22 of the Dubois Mortgage which requires that “…[the Lender] may invoke the

STATUTORY POWER OF SALE and any other remedies [as] permitted by “applicable law”…”

(Emphasis Added). As such, all foreclosure actions (including notice, foreclosure, and sale) taken

by the Lender, and/or their officers, directors, agents, and employees, are subject to ““applicable

law”” and the property secured by the Dubois Mortgage can only be sold in a manner prescribed

by and subject to “applicable law”.      As all actions of Ocwen in noticing, foreclosing and

conducting mortgagee’s foreclosure sale are in violation of R.I.G.L. § 19-14.11-1 and the

Emergency Order, and subject to prosecution by the R.I. Attorney General pursuant to R.I.G.L. §

19-14-26, Ocwen and Deutsche Bank failed their obligation to the Representative Plaintiff to

ensure that those actions were conducted in a manner subject to and prescribed by “applicable

law”.

100.    As all actions of Ocwen in foreclosing and conducting mortgagee’s foreclosure sale are in

violation of R.I.G.L. § 19-14.11-1 and the Emergency Order, Ocwen and Deutsche Bank failed

their obligation to the Representative Plaintiff to ensure that those actions were conducted in a

manner prescribed by “applicable law” thus breaching the Dubois Mortgage and for failing to first

comply with the terms of the mortgage prior to exercising the power of sale.




                                                24
101.    As such, the notice, publication, foreclosure and sale are in breach of the terms of paragraph

22 of the Dubois Mortgage contract due to Defendants failure to foreclose and sell in the manner

prescribed by ““applicable law”. Therefore, the foreclosure and sale are void, invalid, and without

force or effect, for Defendants failure to comply with applicable law as a conditions precedent

prior to exercising the Statutory Power of Sale.

102.    All mortgage contracts of the Representative Plaintiffs and members of the class contain

the same obligation of the Defendants to foreclose in a manner prescribed by “applicable law”.

103.    The mortgage contracts entered into by the Representative Plaintiffs and members of the

class constitute valid offers.

104.    Upon the Representative Plaintiffs and members of the class executing those mortgage

contracts and giving them to their Lenders, their Lenders accepted those offers.

105.    Alternatively, the Representative Plaintiffs and class members execution of those mortgage

contracts thereby giving security interests in their property to their Lenders constitute offers.

Acceptance of those offers occurred when Defendants accepted payments made by the

Representative Plaintiffs and members of the class pursuant to their mortgage contracts.

106.    The mortgage contracts were supported by consideration. The Representative Plaintiffs

and class members payments to Defendants constitutes consideration.

107.    The Representative Plaintiffs and members of the class, and Defendants thereby formed

valid contracts and the Representative Plaintiffs and class members were, are, and remain ready

willing and able to perform under those contracts.

108.    Defendants breached the mortgage contracts made with the Representative Plaintiffs and

class members by refusing to honor the terms of those mortgage contracts by failing to abide by

“applicable law” when foreclosing and conducting mortgagee’s foreclosure sales.



                                                   25
109.   There was no compliance with the terms of the mortgages to exercise the statutory power

of sale as indicated above.

110.   No Foreclosure Notice was sent to the Representative Plaintiffs or class members which

specifically complied with the condition precedent obligations to foreclosure of the Lender as set

forth in said mortgage contracts.

111.   The Defendants noticed, published, foreclosed and conducted sales of the Representative

Plaintiffs and class members property, in violation of R.I.G.L. § 19-14.11-1, in violation of an

Emergency Order issued by the R.I. Department of Business Regulation Division of Banking, and

are subject to prosecution by the R.I. Attorney General pursuant to R.I.G.L. § 19-14-26, which

breached the mortgages and failed to satisfy the condition precedent obligations to notice,

foreclose, and sell the property of the Representative Plaintiffs and class members subject to and

prescribed by “applicable law”.

112.   Due to these failures to comply with the terms of those mortgages, no entity was

contractually authorized to exercise the statutory power of sale and notice, publish, foreclose and

sell at mortgagee’s sale the properties of the Representative Plaintiffs and members of the class.

These actions constitute a breach of contract, and failure to abide by conditions precedent as stated

in the mortgages of the Representative Plaintiffs and class members, resulting in damages to the

Representative Plaintiffs and members of the class.

113.   As a result of the Defendants improper and invalid notices, publications, and exercises of

the statutory power of sale and purported foreclosure sales, the Representative Plaintiffs and class

members mortgage loan accounts were charged fees and costs and expenses for certified mail,

advertising costs, legal fees, auctioneer costs and other charges which were reflected in their

monthly mortgage statements.



                                                 26
114.   The Representative Plaintiffs and class members have incurred damages in hiring

attorneys, in regard to the improper actions of Defendants in noticing, and seeking to conduct

and/or conducting foreclosures and sales without first complying with “applicable law” as

conditions precedent as required by the mortgages of the Representative Plaintiffs and class

members.

115.   The Representative Plaintiffs and class members have also incurred mental and emotional

injuries and damages due to the improper forecloses and sales of their properties by Defendants

without first complying with “applicable law” as conditions precedent as required by the

mortgages of the Representative Plaintiffs and class members.

116.   The Representative Plaintiffs and class members have suffered harm and are threatened

with additional harm from Defendants breaches, including but not limited to higher principle

balances, improper negative reporting to credit bureaus; inappropriate fees and charges assessed

to them, including broker price opinion fees, inspection fees, attorney’s fees, “process

management” fees, late fees and other charges associated with delinquency and default.

117.   The Defendants breaches of contract and failure to comply with conditions precedent as

noted herein above, are the direct cause of the harms alleged herein and not the Representative

Plaintiffs and class members failure to make their mortgage payments.

118.   Therefore, the Representative Plaintiffs and members of the class would not have suffered

the foreclosures, sales, or the harms as noted herein were it not for the Defendants breaches of the

mortgage contracts and failure to comply with “applicable law” as conditions precedent as required

by the mortgages of the Representative Plaintiffs and class members as noted herein.

119.   The Representative Plaintiffs and members of the class are entitled to a declaratory

judgment determining that the notices, publications, foreclosures, and mortgagee’s foreclosure



                                                27
sales of their properties are void due to the Defendants’ failure to comply with the condition

precedent obligations to notice, foreclose, and sell in a manner prescribed by, permitted by, and

subject to ““applicable law””, pursuant to the mortgage contracts.

120.   The Representative Plaintiffs and members of the class are entitled to cancellation of costs

and fees assessed to them for wrongful foreclosure, together with additional damages.

121.   The Representative Plaintiffs and members of the class are entitled to be returned to their

status and circumstances prior to the foreclosures, and sales of their properties.

122.   The Representative Plaintiffs and members of the class are entitled to actual, monetary,

punitive and exemplary damages, restitution, an accounting, attorneys’ fees and costs, equitable

relief and all other relief as provided by state law.

Dated: August 13, 2019

                                                        Respectfully Submitted,
                                                        The Representative Plaintiffs,
                                                        On behalf of themselves and all those
                                                        So similarly situated
                                                        By their Attorney,


                                                        /s/ Todd S. Dion
                                                        Todd S. Dion Esq. (#6852)
                                                        15 Cottage Avenue, Suite 202
                                                        Quincy, MA 02169
                                                        401-965-4131 Phone
                                                        401-270-2202 Fax
                                                        toddsdion@msn.com

                                  CERTIFICATE OF SERVICE

   I hereby certify that on August 13, 2019, a copy of the foregoing document, filed through the
   CM/ECF System, will be sent electronically to the registered participants as identified on the
   Notice of Electronic Filing (NEF) and paper copies shall be served by first class mail postage
   prepaid on the parties listed on the NEF as not receiving electronic notice.

                                                               /s/ Todd S. Dion
                                                               Todd S. Dion


                                                  28
